Exhibit 10.2 Executive Version SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of August 8, 2014 by and among EAGLE BULK SHIPPING INC. , a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, as Borrower, the Guarantors from time to time party hereto, the DIP Lenders from time to time party hereto, WILMINGTON TRUST (LONDON) LIMITED, as DIP Agent and Security Trustee, GOLDMAN SACHS LENDING PARTNERS LLC , as Sole Bookrunner and Sole Lead Arranger CONTENTS CLAUSE PAGE SECTION 1 INTERPRETATION 1 DEFINITIONS AND INTERPRETATION 2 SECTION 2 THE FACILITIES 2 THE FACILITIES 27 3 PURPOSE 28 4 CONDITIONS OF EFFECTIVENESS AND BORROWING 28 SECTION 3 BORROWING 5 BORROWING 34 SECTION 4 REDUCTION, REPAYMENT, PREPAYMENT AND CANCELLATION 6 REDUCTION AND REPAYMENT 36 7 PREPAYMENT AND CANCELLATION 36 SECTION 5 COSTS OF BORROWING 8 INTEREST 40 9 INTEREST PERIODS 41 10 CHANGES TO THE CALCULATION OF INTEREST 42 11 FEES 43 SECTION 6 ADDITIONAL PAYMENT OBLIGATIONS 12 TAX GROSS UP AND INDEMNITIES 44 i 13 INCREASED COSTS 47 14 OTHER INDEMNITIES 49 15 MITIGATION BY THE DIP LENDERS 50 16 COSTS AND EXPENSES 51 SECTION 7 GUARANTEE 17 GUARANTEE AND INDEMNITY 53 SECTION 8 REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT 18 REPRESENTATIONS 59 19 INFORMATION UNDERTAKINGS 71 20 FINANCIAL COVENANTS 77 21 [RESERVED.] 78 22 GENERAL UNDERTAKINGS 78 23 INSURANCE 90 24 SHIP COVENANTS 95 25 APPLICATION OF EARNINGS 26 EVENTS OF DEFAULT SECTION 9 CHANGES TO PARTIES 27 CHANGES TO THE DIP LENDERS 28 CHANGES TO THE OBLIGORS 29 [Reserved.] SECTION 10 THE FINANCE PARTIES 30 ROLE OF THE SERVICING BANKS, THE ARRANGER AND THE BOOKRUNNER 31 CONDUCT OF BUSINESS BY THE FINANCE PARTIES ii 32 SHARING AMONG THE FINANCE PARTIES SECTION 11 ADMINISTRATION 33 PAYMENT MECHANICS 34 SET-OFF 35 NOTICES 36 CALCULATIONS AND CERTIFICATES 37 PARTIAL INVALIDITY 38 REMEDIES AND WAIVERS 39 AMENDMENTS AND WAIVERS 40 COUNTERPARTS 41 ENTIRE AGREEMENT SECTION 12 GOVERNING LAW AND ENFORCEMENT 42 GOVERNING LAW 43 ENFORCEMENT SCHEDULES SCHEDULE 1: ORIGINAL PARTIES SCHEDULE 2: CONDITIONS PRECEDENT TO EFFECTIVENESS SCHEDULE 3: REQUESTS SCHEDULE 4: MANDATORY COST FORMULA SCHEDULE 5: FORM OF TRANSFER CERTIFICATE SCHEDULE 6: FORM OF RESIGNATION LETTER SCHEDULE 7: FORM OF COMPLIANCE CERTIFICATE SCHEDULE 8: FORM OF CONFIDENTIALITY UNDERTAKING SCHEDULE 9: [RESERVED] SCHEDULE 10: TIMETABLES SCHEDULE 11: DETAILS OF EXISTING SHIPS AND APPROVED CHARTERS SCHEDULE 12: ERISA SCHEDULE 13: INACTIVE SUBSIDIARIES SCHEDULE 14: BANK ACCOUNTS SCHEDULE 15: MATERIAL CONTRACTS SCHEDULE 16: INSURANCE iii SCHEDULE 17: REAL ESTATE ASSETS SCHEDULE 18: INSTRUMENTS, TANGIBLE CHATTEL PAPER AND DOCUMENTS.
